On September 16, 2009, this court found Kevin Hughley to be a vexatious litigator under S.Ct.Prac.R. XIV(5)(B). This court further ordered that Hughley was prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. On September 25, 2009, Hughley submitted a motion for leave per order of September 16, 2009 to file a motion for reconsideration, and on September 28, 2009, Hughley submitted a motion to leave per court order of September 16, 2009 to *1412reverse judgment of the court of appeals. Upon review of the proffered motions for leave,
It is ordered by the court that Kevin Hughley’s motions for leave are denied.